Plaintiff in error, Charles Trione, was convicted in the county court of Pittsburg county upon a charge that he did have possession of intoxicating liquor, to-wit., Ten gallons of Choctaw Beer with the intent to sell the same contrary to law and his punishment *Page 612 
fixed at sixty days confinement in the county jail and that he pay a fine of one hundred dollars. From the judgment rendered upon the verdict he appealed by filing in this court July 10, 1915, petition in error with case-made. No brief has been filed. When the case was called for final submission, no appearance was made in behalf of the plaintiff in error. Whereupon, the attorney general moved that the judgment be affirmed or the appeal dismissed for failure to prosecute the appeal.
It appearing that the appeal in this case has been abandoned, the motion to dismiss the appeal is hereby sustained and the cause remanded to the trial court with direction to cause its judgment therein to be carried into execution.